DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2020/0265874) or Terada et al. (2017/0294375), each in view of Landru (8,614,501).
Regarding claim 9, Jeong teaches in figure 9 and related text a magnetic memory device comprising: 
a first interconnect 128-2; 
a second interconnect 160-1 provided above the first interconnect; 
a third interconnect 160-2 provided above the second interconnect; 

a first memory cell MC provided between the first interconnect and the second interconnect and including a first stacked structure; and 
a second memory cell (another MC cell) provided between the second interconnect and the third interconnect and including a second stacked structure.
Jeong does not teach plurality of cavities provided in the interlayer insulating film at predetermined positions between the first interconnect and the third interconnect, the plurality of cavities being formed to have a predetermined size.

Terada et al. teach in figure 20 and related text a magnetic memory device comprising: 
a first interconnect 31-1; 
a second interconnect 31-2 provided above the first interconnect; 
a third interconnect 31-3 provided above the second interconnect; 
an interlayer insulating film 75 (for example) provided between the first interconnect and the third interconnect;
a first memory cell 21 provided between the first interconnect and the second interconnect and including a first stacked structure; and 
a second memory cell (another 21) provided between the second interconnect and the third interconnect and including a second stacked structure.
Terada et al. do not teach plurality of cavities provided in the interlayer insulating film at predetermined positions between the first interconnect and the third interconnect, the plurality of cavities being formed to have a predetermined size.

Landru teaches in figure 1C and related text plurality of cavities 104a, 104b provided in the interlayer insulating film 105 at predetermined positions, the plurality of cavities being formed to have a predetermined size.

Terada et al., Landru and Jeong are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the devices of Jeong and Terada et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide plurality of cavities in the interlayer insulating film at predetermined positions between the first interconnect and the third interconnect wherein the plurality of cavities being formed to have a predetermined size, as taught by Landru, in the devices of Terada et al. and Jeong, in order to improve the device characteristics when using the device in an application which requires specific permittivity.
The combination is motivated by the teaching of Landru who point out the advantages of using plurality of cavities in an interlayer insulating film at predetermined positions wherein the plurality of cavities being formed to have a predetermined size.  Landru teaches in column 1, lines 34-45 that forming microbubbles in a layer of silicon oxide reduces the value of the dielectric constant k of the oxide layer and, as a result, its permittivity.


Terada et al. teach in figure 20 and related text that the first memory cell further includes a first switching element 22 connected to the first stacked structure, and the second memory cell further includes a second switching element (another 22) connected to the second stacked structure.

Regarding claim 18, the modified devices of Harley et al. and Jeong teach the plurality of cavities are formed to have the predetermined size such that the cavities extend along a stacking direction of the first interconnect, the second interconnect, and the third interconnect, from a first end side of the interlayer insulating film adjacent to the first interconnect to at least a position in the interlayer insulating film that overlaps with the second interconnect in a direction perpendicular to the stacking direction, the second interconnect being interposed between the plurality of cavities.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2020/0265874), Terada et al. (2017/0294375) and Landru (8,614,501), as applied to the claims above, and further in view of shin et al. (2016/0211849).
Regarding claim 11, the modified devices of Harley et al. and Jeong teach substantially the entire claimed structure, as applied to the claims above, except each of the first stacked structure and the second stacked structure includes a first magnetic layer 
shin et al. teach in figure 9A and related text a stacked structure includes a first magnetic layer 625 having a variable magnetization direction, a second magnetic layer 621 having a fixed magnetization direction, and a nonmagnetic layer 623 provided between the first magnetic layer and the second magnetic layer.
Landru, Terada et al., Harley et al. and Jeong are analogous art because they are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Harley et al. and Jeong because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form each of the first stacked structure and the second stacked structure includes a first magnetic layer having a variable magnetization direction, a second magnetic layer having a fixed magnetization direction, and a nonmagnetic layer provided between the first magnetic layer and the second magnetic layer, as taught by shin et al., in the devices of Harley et al. and Jeong, in order to improve the device characteristics by, for example, being able to perform the read/write operation more easily.




Response to Arguments



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




O.N.								/ORI NADAV/
3/2/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800